Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shubkin (U.S. Pat. No. 4,218,330)
In column 1 lines 42-54 Shubkin discloses a hydrogenated olefin oligomer consisting mainly of dimers of C12-18 alpha olefins. In column 2 lines 32-44 Shubkin discloses that the starting olefins preferably consist essentially of at least 50 mole percent of tetradecene (C14 mono-olefin), the balance being dodecene and/or hexadecene (C16 mono-olefin), as recited in claim 1. It is noted that the “comprising” language of claim 1 allows for the presence of some hydrocarbons produced by oligomerization of (C12) dodecene. In column 2 lines 16-17 Shubkin discloses that the olefins are predominantly linear terminal olefins, as recited in claim 1. In column 2 lines 46-51 Shubkin discloses that the oligomers can be made by contacting the olefins with various Lewis acid catalysts as recited in claim 1, preferably boron trifluoride. In Example 5 (column 6 lines 48-67) Shubkin discloses a specific example where the starting α-olefins are tetradecene and hexadecene and the catalyst of boron trifluoride. Claim 1 is therefore anticipated by Shubkin.
The product of example 5 of Shubkin comprises 92.33% by weight of dimers, within the range recited in claim 3, and leading to a trimer concentration of up to 6.83%, also within the range recited in claim 3. While the trimer concentration is not explicitly specified, trimers are likely to be the major component of the “higher oligomers”, given that the overall product is predominantly dimers. The product will therefore contain at least the 2.67% by weight of trimer necessary to produce a total concentration of dimer and trimer meeting the limitations of claim 4. The product of Example 5 of Shubkin has a viscosity of 4.17 cSt at 100° C, within the range recited in claim 8. In Example 3 (column 5 line 65 through column 6 line 20 Shubkin discloses another product in accordance with the claimed base stock and having a pour point of -26° C, within the range recited in claim 6.
In column 8 lines 38-41 Shubkin discloses that the oligomers can be blended with other base oils including mineral oils, which are Groups I-III base oils, therefore meeting the limitations of claim 13 when the other base stock is a Group II or III base oil. Since the additional base oil of claim 13 is optional, the oligomers of Shubkin alone also meet the limitations of claim 13 for the case where the additional base oil is not present. 
The method described in Example 5 of Shubkin includes steps of providing a C14 and C16 linear monoolefin (tetradecene and hexadecene α-olefins), as in step (I) of claim 18, contacting the monomers with a Lewis acid catalyst (boron trifluoride) in a reactor (reaction vessel) to obtain a mixture of comprising unreacted monomers, dimers, trimers, and catalyst, as in step (II) of claim 18, quenching the reaction mixture, as in step (III) of claim 18, removing the unreacted monomers (topped to 125° C, also see column 3 lines 38-40 of Shubkin), as in step (IV) of claim 18, hydrogenating the product, as in step (V) of claim 18, and obtaining the product, as in step (VI) of claim 18. Claim 18 is therefore also anticipated by Shubkin. As discussed above, the products of Shubkin meet the limitations of claims 19-20. The product can be used without further separation, as recited in claim 21. 
In light of the above, claims 1, 3-4, 6, 8, 13, and 18-21 are anticipated by Shubkin. Additionally, since the products of Shubkin meet the compositional limitations of the claims, and are prepared by the oligomerization of the recited monomers by the Lewis acid catalyst, by a method meeting the limitations of claims 18-21, they will possess the branching properties recited in claims 2 and 5, and the CCS Viscosity properties recited in claims 7, 9-12, and 14-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 7, 9-12, 14-17, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shubkin in view of Goze (U.S. Pat. No. 6,824,671).
The discussion of Shubkin in paragraph 4 above is incorporated here by reference. Shubkin discloses a process for making a base stock, where the base stock meets the limitations of claim and the method meeting the limitations of claims 18-21, but does not further disclose the method steps of claims 22-25, and does not specifically disclose the branching and CCS viscosity properties of the base stock product. 
In column 2 lines 4-17, Goze discloses a process of oligomerizing an α-olefin feed in the presence of boron trifluoride and cocatalysts, and hydrogenating the resulting product, similar to the method Shubkin. In column 1 lines 63-65 and the abstract, Goze discloses distilling the hydrogenated oligomer oil, as recited in claim 22, in order to obtain a product having a certain viscosity. In column 3 lines 45-51, Goze discloses that the boron trifluoride is preferably combined with an alcohol and an alkyl acetate, and in Example 1 (column 4 lines 18-41) Goze discloses a combination of boron trifluoride, ethanol, and ethyl acetate, as recited in claim 24. 
While Shubkin and Goze do not specifically disclose distilling the product to arrive at a concentration of less than 2% tetramer or higher (at least 56 carbon atoms, from the starting olefins of Shubkin), as recited in claim 23, it is noted that the concentration of higher oligomers in the product is a result-effective variable, since Shubkin (column 8 lines 34-36) and Goze (column 1 lines 65-67) disclose that the content of higher oligomers correlates to the viscosity of the composition. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been obvious to one of ordinary skill in the art to distill the hydrogenated product of Shubkin and Goze to arrive at a product having a concentration of oligomers comprising at least 56 carbon atoms within the range recited in claim 23, when a low viscosity product is desired, for example a product with a 100° viscosity as low as 3 cSt, as taught in column 8 lines 31-32 of Shubkin.
Additionally, Goze discloses in column 3 lines 39-41 and column 4 lines 18-23 that oligomerization of olefins can be carried out in two reactors connected in series, as recited in claim 25, but does not disclose the residence time in each reactor. However, it would have been within the scope of ordinary skill in the art to optimize the reaction time in each reactor in order to arrive at a set of conditions producing the desired product. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The limitation of claim 25 regarding the residence time in the upstream and downstream reactors is therefore rendered obvious by Shubkin and Goze.
It would have been obvious to one of ordinary skill in the art to distill the hydrogenated oligomer oil of Shubkin, as taught by Goze, in order to obtain a product having a desired viscosity. It would have been obvious to one of ordinary skill in the art to combine the boron trifluoride catalyst of Shubkin with ethanol and ethyl acetate, as taught by Goze, since Goze discloses in column 3 lines 45-51 that oligomerization of olefins with such a catalyst mixture leads to lubricants having a superior balance of properties. It would have been obvious to one of ordinary skill in the art to perform the method of Shubkin and Goze to arrive at a product having a concentration of oligomers comprising at least 56 carbon atoms of no more than 2% by weight for the reasons discussed above. Claims 22-25 are therefore rendered obvious by Shubkin and Goze.
Additionally, since the products of Shubkin and Goze meet the compositional limitations of the claims, and are prepared by the oligomerization of the recited monomers by the Lewis acid catalyst, by a method meeting the limitations of claims 18-25, they will possess the branching properties recited in claims 2 and 5, and the CCS Viscosity properties recited in claims 7, 9-12, and 14-17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771